DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed May 18, 2021 has been received and entered.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	Claims 1-14 are pending.
4.	In the reply filed on December 1, 2020, applicant elected Group I, claims 1-7, with traverse.
5.	Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
6.	Claims 1-7 are examined on the merits.

Claim Rejections - 35 USC § 102
7.	Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naiki (WO 2012/051173).
	This reference teaches a method for administering Neurotropin to a patient to treat degenerative intervertebral discs (see paragraphs [0063]-[0069]).  The reference also teaches that Neurotropin in useful in treating osteoarthritis (see paragraph [0012]).  Neurotropin is an extract from inflamed skins of rabbits inoculated with vaccinia virus.  The reference teaches that Neurotropin can be an oral or injectable preparation (see paragraphs [0004] and [0012]).
.

Response to Arguments
Applicant argues that this reference does not anticipate the claimed invention because the reference does not teach administering Neurotropin to the same patient population as claimed.  However, as discussed above, the reference specifically teaches treating patients with osteoarthritis and intervertebral disc degeneration.  Therefore, applicant’s argument is not persuasive.

1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miura (J Pharmacol Sci (2005), vol. 97, pp. 429-436).
This reference teaches using Neurotropin to treat osteoarthritis.  The reference teaches that Neurotropin is an extract from inflamed skins of rabbits inoculated with vaccinia virus.  The reference teaches that Neurotropin can be an oral or injectable preparation (see abstract and Discussion section).
The reference does not specifically teach that the administration of the Neurotropin promotes the expression of N-acetylgalactosaminyltransferase.  However, as discussed in MPEP section 2112.02, “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process…”.   The reference teaches administering the same composition as claimed, Neurotropin, to the same patient population as claimed, i.e. patients with osteoarthritis. Therefore, the prior art administration of Neurotropin would have inherently lead to the same effect of the promotion of expression of N-acetylgalactosaminyltransferase because the prior art is administering the same composition as claimed to the same patient population as claimed.  Thus, the claims are anticipated by the reference because the claimed method and the prior art method are structurally the same.

9.	No claims are allowed.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963.  The examiner can normally be reached on M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655